Citation Nr: 0427241	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  00-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from October 1983 to January 
1984 and from February 1985 to August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In May 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO, a 
transcript of which has been associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

During his personal hearing in May 2004, the veteran 
indicated that his back disorder was scheduled to be examined 
at a VA medical facility in June 2004.  Review of the his 
claims folder reveals that records of this examination have 
not been associated thereto.  These records should be 
obtained on remand.

The veteran has also identified numerous private medical care 
providers that have treated him for a back disorder since his 
separation from service, including Timothy Meade. M.D.; Mark 
Meade, M.D.; Herman Hoeksema, M.D.; Dr. Boyce; Dr. Wallace; 
Shelly Williams, M.D.; Dr. David Booth; Dr. William Ulrich; 
Dr. Ivan Landan; Dr. John LeClaire; Dr. Furoso; Dr. Bernardo; 
Dr. Narvado; Butterworth Hospital; and Muskegon Family Care 
(William H. Dukes, M.D.).  While it appears that some records 
from some of these providers are of record, it does not 
appear that the veteran's complete treatment records have 
been obtained.  These records should be obtained on remand.

The veteran also testified that he was treated for a back 
injury during service at Balboa Naval Hospital in 1986.  On 
remand, an effort should be made to obtain any treatment 
records of the veteran from this medical facility during his 
period of active service.

Finally, VA has a duty to notify the veteran in the 
development of facts pertinent to his claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  A VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  As the 
case must be remanded for the foregoing reasons, the veteran 
should be provided an appropriate letter.

Accordingly, this claim is REMANDED for the following action:

1.  Notify the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Make arrangements to any additional 
service medical records from Balboa Naval 
Hospital, including x-rays, showing 
treatment for a back disorder.

3.  Make arrangements to obtain the 
veteran's VA treatment records for a back 
disorder dated in June 2004 and thereafter.  

4.  Make arrangements to obtain the 
veteran's treatment records for a back 
disorder from Timothy Meade. M.D.; Mark 
Meade, M.D.; Herman Hoeksema, M.D.; Dr. 
Boyce; Dr. Wallace; Shelly Williams, M.D.; 
Dr. David Booth; Dr. William Ulrich; Dr. 
Ivan Landan; Dr. John LeClaire; Dr. Furoso; 
Dr. Bernardo; Dr. Narvado; Butterworth 
Hospital; and Muskegon Family Care (William 
H. Dukes, M.D.).  

5.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If the 
development undertaken is deficient in any 
manner, it must be rectified prior to return 
to the Board. See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to the 
veteran, he and his attorney should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




